DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 was considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  The phrase “… surrounding the third set…”. Is assumed to be a typographical error due to antecedent considerations.  Examiner assumes that the phrase should have read “… surrounding [[the]]a third set…”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-17  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blum et al. (US 2013/0235332, of record).
Regarding Claim 1, Blum (US 2013/0235332) discloses an eyewear device (Fig. 1, Paragraph 0067) comprising:
a frame (Fig. 1, frame 110, Paragraph 0067) configured to support an optical element (Fig. 1, 140, 141, Paragraph 0067), the frame having a first edge and a second edge; 
a first temple (Fig. 1, left temple as shown, Paragraph 0067) having a first proximal end adjacent the first edge of the frame, a first distal end, and a first set of one or more transmission lines (Fig. 1, conductors 160 and 161 on left providing power to controller 170, Paragraph 0067) including a first conductor adjacent the first distal end; 
a second temple (Fig. 1, right temple as shown, Paragraph 0067) having a second proximal end adjacent the second edge of the frame, a second distal end, and a second set of one or more transmission lines (Fig. 1, conductors 160 and 161 on right providing power to controller 171, Paragraph 0067) including a second conductor adjacent the second distal end; and 
a tether (Fig. 1, tether 120, Paragraph 0067) including a third set (Fig. 5, conductors 540, 541, 542, and 543, Paragraph 0072) of one or more transmission lines configured to connect the first conductor adjacent the first distal end to the second conductor adjacent the second distal end.
Regarding Claim 6, Blum discloses as is set forth above and further discloses wherein the tether is permanently attached to the first and second temples (Fig. 14A, Paragraph 0087, lines 14-18, clip-ons can be permanently affixed).
Regarding Claim 7, Blum discloses as is set forth above and further discloses wherein the tether is detachably coupled to at least one of the first and second temples (Fig. 14A, Paragraph 0087, lines 14-18, clip-ons can be temporarily attached to the temples).
Regarding Claims 8 and 14, Blum discloses as is set forth above and further discloses wherein the first temple includes a connector selected from the group consisting of a universal serial bus (USB) connector, a friction fit connector, and a magnetic attachment connector (Fig. 14A, Paragraph 0087, 1-13, magnetic connector) and the tether includes a mating connector selected from the group consisting of a USB connector, a friction fit connector, and a magnetic attachment connector (Fig. 14A, Paragraph 0087, 1-13, magnetic connector).
Regarding Claim 9, Blum discloses as is set forth above and further discloses 
wherein the tether includes a flexible sheath surrounding the third set of at least one transmission line (Fig. 1, enclosure 130, Paragraph 0067, lines 11-13, enclosure made of cloth fabric).
Regarding Claim 10, Blum discloses as is set forth above and further discloses 
wherein the flexible sheath is selected from the group consisting of silicone, a thermoplastic elastomer, and a fabric (Fig. 1, enclosure 130, Paragraph 0067, lines 11-13, enclosure made of cloth fabric).
Regarding Claims 11 and 17, Blum discloses as is set forth above and further discloses wherein the at least one transmission line includes at least one of: power transmission lines (Fig. 1, conductors 160 and 161, Paragraph 0067, lines 5-7); data transmission lines; or clock transmission lines.
Regarding Claim 12, Blum discloses as is set forth above and further discloses 
wherein the frame includes a bridge between the first edge and the second edge and wherein there are no transmission lines that pass through the bridge (Fig. 1, conductors 160 and 161 power the controllers 170 and 171 on the outside edges of the lenses, so the transmission lines do not pass through the bridge portion between the lenses, Paragraph 0067).
Regarding Claim 13, Blum discloses a tether (Fig. 1, tether 120, Paragraph 0067) for use with an eyewear device including a frame (Fig. 1, frame 110, Paragraph 0067) having a first edge (Fig. 1, left side of frame 110, Paragraph 0067) and a second edge (Fig. 1, right side of frame 110, Paragraph 0067), a first temple (Fig. 1, left temple as shown, Paragraph 0067) having a first proximal end adjacent the first edge of the frame, a first distal end, and a first connector adjacent the first distal end, a second temple (Fig. 1, right temple as shown, Paragraph 0067) having a second - 14 -ANON-187US 1PATENT proximal end adjacent the second edge of the frame, a second distal end, and a second connector adjacent the second distal end, wherein the tether comprises: 
a transmission line having a first end and a second end; a first mating connector coupled to the first end of the transmission line, the first mating connector configured to mate with the first connector adjacent the first distal end (Fig. 1, conductors 160 and 161 on left providing power to controller 170, Paragraph 0067); a second mating connector coupled to the second end of the transmission line, the second mating connector configured to mate with the second conductor adjacent the second distal end (Fig. 1, conductors 160 and 161 on right providing power to controller 171, Paragraph 0067); and a flexible sheath surrounding the transmission line (Fig. 1, enclosure 130, Paragraph 0067, lines 11-13, enclosure made of cloth fabric).
Regarding Claim 15, Blum discloses as is set forth above and further discloses 
wherein the tether includes a flexible sheath surrounding a third set of at least one transmission line (Fig. 1, enclosure 130, Paragraph 0067, lines 11-13, enclosure made of cloth fabric).
Regarding Claim 16, Blum discloses as is set forth above and further discloses 
wherein the flexible sheath is selected from the group consisting of silicone, a thermoplastic elastomer, and a woven fabric (Fig. 1, enclosure 130, Paragraph 0067, lines 11-13, enclosure made of cloth fabric, cloth being woven).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a eyewear device including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a first processor and a first transceiver positioned in the first temple or in the frame adjacent the first edge; and a second processor and a second transceiver positioned in the second temple or the frame adjacent the second edge; wherein the first and second processors are configured to communicated with one another via the first and second transceivers through the tether.
Examiner’s Statement/Reasons for Allowance
Regarding Claim 18, Blum (US 2013/0235332, of record) discloses a method for detecting installation of a tether on an eyewear device (Paragraphs 0074 and 0088), the eyewear device including a frame (Fig. 1, frame 110, Paragraph 0067), a first temple (Fig. 1, left temple as shown, Paragraph 0067) extending from a first edge of the frame, a second temple (Fig. 1, right temple as shown, Paragraph 0067) extending from a second edge of the frame, a first processor (Fig. 1, controller 170, Paragraph 0067) and a second processor (Fig. 1, controller 171, Paragraph 0067) and the method comprising: 
detecting, by the eyewear device, connection of a first mating connector of the tether to a first connector of the eyewear device (Paragraphs 0074 and 0088); - 15 -ANON-187US 1PATENT
However Blum (US 2013/0235332) does not disclose  
and a first transceiver positioned in the frame adjacent the first edge or in the first temple, a second transceiver positioned in the frame adjacent the second edge or in the second temple, 
sending, by the first processor via the first transceiver of the eyewear device to the tether, a communication signal responsive to detection of the connection of the first mating connector; receiving, by the second processor via the second transceiver of the eyewear device from the tether, the communication signal; sending, by the second processor via the second transceiver to the tether, with a responsive communication signal; receiving, by the first processor via the first transceiver from the tether, the responsive communication; and processing, by the first processor, the responsive communication to identify proper installation of the tether to the eyewear device.
Additionally, neither Blum (US 2017/0176777), Blum (US 2017/0265992) , Blum (US 2018/0221137), Blum (US 2019/0110887), Blum (US 2019/0317551), Blum (US 2019/0314147), Blum (US 2020/0363835), Miller et al. (US 2003/0068057), Lee et al. (US 2017/0023971), nor the prior art of record, meet the deficiencies of Blum (US 2013/0235332, of record).  
Claims 18-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 18:  The prior art of record does not disclose or suggest a method comprising “and a first transceiver positioned in the frame adjacent the first edge or in the first temple, a second transceiver positioned in the frame adjacent the second edge or in the second temple, …sending, by the first processor via the first transceiver of the eyewear device to the tether, a communication signal responsive to detection of the connection of the first mating connector; receiving, by the second processor via the second transceiver of the eyewear device from the tether, the communication signal; sending, by the second processor via the second transceiver to the tether, with a responsive communication signal; receiving, by the first processor via the first transceiver from the tether, the responsive communication; and processing, by the first processor, the responsive communication to identify proper installation of the tether to the eyewear device.”, along with other claim limitations. Claims 19-20 are allowable due to pendency on independent claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872